Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 07/08/2022 has been entered. Claims 5, 6 are cancelled.
Pending claims 1-4, 7-19 are addressed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 In claim 11, amended limitation reciting “a vibration reduction device” appears to be a double inclusion of the “active vibration reduction device” in claim 1. It is unclear if the scope of the claim further require an additional vibration device different from the one previously defined in claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gresch (US 20180220638 ) in view of Grotelueschen (US 20170027103).
Regarding claim 1, Gresch discloses a spraying device (26) for an agricultural sprayer (figs. 1-3), comprising a distributor linkage (32) on which a plurality of nozzles (par. 30: “nozzles”) are arranged for dispensing a spray liquid; 
an active vibration reduction device (44, 46, 48) which is adapted to actively reduce vibrations (par. 40: “dampening element”, par. 11-12, 43) of the distributor linkage (32), wherein the active vibration reduction device comprises one or more hydraulic cylinders (par. 40: “hydraulic cylinders 44 and 46 as an important dampening element”) arranged to counter-excite the distributor linkage against the linkage vibrations (par. 11: “output a control signal to the dampening element so as to adjust its dampening for purposes of minimizing undesired movements of the applicator boom”).
Gresch does not teach a dispensing quantity controller configured to adapt a dispensing quantity of spray liquid on a plurality of grouped or all of the nozzles independently of one another to vibrations of the distributor linkage.
However, Grotelueschen discloses a spraying device in the same field of endeavor having a dispensing quantity controller (flow controllers 60; par. 30) that regulate flow based on positions of the boom sections 28 and/or in response to changes in positions of the boom sections 28. Figures 1-2 each boom sections 28 include a group of nozzles 58. Paragraph 30 also specifies flow adjustment in response to flexing of the spray bar 38. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gresch to incorporate the teachings of Grotelueschen to provide a dispensing quantity controller configured to adapt a dispensing quantity of spray liquid on a plurality of grouped or all of the nozzles independently of one another to vibrations of the distributor linkage. Doing so would improve the spray application to the target area in the field as taught by Grotelueschen in paragraph 30. 

Regarding claim 2, Gresch discloses the active vibration reduction device (44, 46, 48) is adapted to actively reduce elastic vibrations of the distributor linkage (par. 12) or rigid body vibrations of the distributor linkage (par. 12, 40, 43; the device includes hydraulic cylinders and appropriate control device to match the dampening the desired boom and vehicle movement; the device taught by Gresch is therefore adapted to perform the recited functions).  

Regarding claim 3, Gresch discloses the active vibration reduction device (44, 46, 48) is adapted to reduce horizontal or vertical linkage vibrations (vertical vibration is implied via description of uneven ground, par. 12; see also par. 40, 43; the device includes hydraulic cylinders and appropriate control device to match the dampening the desired boom and vehicle movement; the device taught by Gresch is therefore adapted to perform the recited functions).

Regarding claim 4, Gresch discloses the active vibration reduction device (44, 46, 48) is configured:
to actively dampen vibrations of the distributor linkage (par. 12, 40, 43);
to actively absorb vibrations of the distributor linkage (par. 12, 40, 43); or
to actively decouple the distributor linkage from an exciter component which excites the distributor linkage to vibrations.

Regarding claim 7, Gresch, as modified in view of Grotelueschen, discloses the dispensing quantity controller (60, Grotelueschen) is adapted to convert the adaptation of the dispensing quantity to spray liquid of the grouped or all of the nozzles by adapting the flow (par. 30, Grotelueschen) of spray liquid through the grouped or all of the nozzles.

Regarding claim 8, Gresch, as modified in view of Grotelueschen, discloses the dispensing quantity controller (60, Grotelueschen) is adapted to convert the adaptation of the dispensing quantity to spray liquid of the plurality of grouped or all of the nozzles by adapting a flow cross-section (via control of the “restrictive orifices” and/or “valves”; par. 30) of the plurality of grouped or all of the nozzles (par. 30)

Regarding claim 19, Gresch discloses an agricultural sprayer (10, fig. 1-3), comprising:
a storage tank (20) for storing spray liquid (par. 29); and
a spraying device (26) connected to the storage tank for dispensing the spray liquid;
wherein the spraying device comprises:
a distributor linkage (32) on which a plurality of nozzles (par. 30: “nozzles”) are arranged for dispensing a spray liquid; 
an active vibration reduction device (44, 46, 48) which is adapted to actively reduce vibrations (par. 40: “dampening element”, par. 11-12, 43) of the distributor linkage (32), wherein the active vibration reduction device comprises one or more hydraulic cylinders (par. 40: “hydraulic cylinders 44 and 46 as an important dampening element”) arranged to counter-excite the distributor linkage against the linkage vibrations (par. 11: “output a control signal to the dampening element so as to adjust its dampening for purposes of minimizing undesired movements of the applicator boom”).
Gresch does not teach a dispensing quantity controller configured to adapt a dispensing quantity of spray liquid on a plurality of grouped or all of the nozzles independently of one another to vibrations of the distributor linkage.
However, Grotelueschen discloses a spraying device in the same field of endeavor having a dispensing quantity controller (flow controllers 60; par. 30) that regulate flow based on positions of the boom sections 28 and/or in response to changes in positions of the boom sections 28. Figures 1-2 each boom sections 28 include a group of nozzles 58. Paragraph 30 also specifies flow adjustment in response to flexing of the spray bar 38. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gresch to incorporate the teachings of Grotelueschen to provide a dispensing quantity controller configured to adapt a dispensing quantity of spray liquid on a plurality of grouped or all of the nozzles independently of one another to vibrations of the distributor linkage. Doing so would improve the spray application to the target area in the field as taught by Grotelueschen in paragraph 30.

Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gresch (US 20180220638 ) in view of Grotelueschen (US 20170027103), further in view of Kremmer (US 20180281798).
Regarding claims 10-13, Gresch, as modified, discloses the spraying device according to claim 1, Gresch does not teach a detection device which is adapted to detect or determine vibrations of the distributor linkage as defined in claims 10-13.
	However, Kremmer discloses a spraying device in the same field of endeavor having sensor 70, 72 detecting vibration of the distribution linkage (fig. 2, par. 33-34). 
Kremmer also teaches the feature of claim 11, wherein the detection device is adapted to provide information to the vibration reduction device or the dispensing quantity controller about the detected vibrations of the distributor linkage (par. 33: “The sensors 70, 72 can also determine the current deflection of the sprayer boom 44 in any other desired manner, e.g., by distance measurement”).
Kremmer also teaches the feature of claim 12, wherein the detection device for detecting vibrations of the distributor linkage is adapted to detect or evaluate a condition of the spraying devices or the agricultural sprayer causing linkage vibrations (par. 33: detect vibration/oscillation associated with the spraying devices, since the nozzles are mounted on the boom/distributor linkage).
Kremmer also teaches the feature of claim 13, wherein the detection device comprises at least two sensors (70, 72, see fig.2) which are arranged at a distance from one another on the distributor linkage and are suitable for detecting or determining linkage movements (par. 33).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gresch to incorporate the teachings of Kremmer to provide a detection device which is adapted to detect or determine vibrations of the distributor linkage as defined in claims 10-13. Doing so would allow for more accurate measurement of the undesired boom movement and allow for improvement of the spray application adjustment, as suggested by Kremmer in paragraphs 30-31.

Regarding claim 14, Gresch, as modified, discloses the spraying device according to claim 10. Gresch further discloses the distributor linkage comprising two lateral arms (32) which extend in opposite directions (see fig. 3) during operation of the spraying device.
Gresch does not teach a plurality of sensors are arranged on each arm of the distributor linkage, which sensors are arranged at a distance from one and are suitable for detecting or determining linkage movements.
However, Grotelueschen discloses a plurality of sensors 57 arranged on each arms 22 (figs. 1-2) of the distributor linkage , which sensors are arranged at a distance from one and are suitable for detecting or determining linkage movements (par. 29, 43).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gresch to incorporate the teachings of Grotelueschen to provide a plurality of sensors are arranged on each arm of the distributor linkage, which sensors are arranged at a distance from one and are suitable for detecting or determining linkage movements. Doing so would allow for improvement of the application of the spray to target area, as taught by Grotelueschen in paragraph 16-17.

Regarding claim 15, Gresch, as modified, discloses the spraying device according to claim 10, but fails to teach the detection device has a number of sensors, the number and arrangement of the sensors on the distributor linkage permit the determination of at least the horizontal deflection or speed of the nozzles arranged on the distributor linkage and caused by linkage vibrations.
However, Grotelueschen discloses a detection device having a plurality of sensors 57 arranged on each arms 22 (figs. 1-4) of the distributor linkage, which sensors are arranged at a distance from one and are suitable for detecting or determining linkage movements (par. 29, 43). The detection device has a number of sensors 57 (figs. 2-4), the number and arrangement of the sensors on the distributor linkage permit the determination of at least the horizontal deflection or speed of the nozzles arranged on the distributor linkage and caused by linkage vibrations (par. 45: “change in position of the boom sections”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gresch to incorporate the teachings of Grotelueschen to provide the detection device has a number of sensors, the number and arrangement of the sensors on the distributor linkage permit the determination of at least the horizontal deflection or speed of the nozzles arranged on the distributor linkage and caused by linkage vibrations. Doing so would allow for improvement of the application of the spray to target area, as taught by Grotelueschen in paragraph 16-17.

Regarding claim 16, Gresch, as modified in view of Kremmer, discloses the spraying device according to claim 10 and the detection device having a plurality of sensors 70, 72 suitable for detecting or determined linkage movements, but fails to teach one or the sensors being arranged in an area of each nozzle or on each nozzle.
However, Grotelueschen discloses a detection device having a plurality of sensors 57 arranged on each arms 22 (figs. 1-4) of the distributor linkage, which sensors are arranged at a distance from one and are suitable for detecting or determining linkage movements (par. 29, 43). The detection device has a number of sensors 57 (figs. 2-4), one 57 or the sensors being arranged in an area (each boom section 28) of each nozzle. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gresch to incorporate the teachings of Grotelueschen to provide the detection device has a number of sensors, one or the sensors being arranged in an area of each nozzle or on each nozzle. Doing so would improve measurement accuracy of the boom movements, and consequently allow for better spray adjustment directed to the target area, as taught by Grotelueschen in paragraph 16-17.


Regarding claim 17, Gresch, as modified in view of Kremmer, discloses the sensors are formed as acceleration sensors (par. 33: “inertial sensor”, Kremmer) and are arranged to detect the linkage acceleration (par. 33, Kremmer) or the acceleration of the nozzles.

Regarding claim 18, Gresch, as modified in view of Grotelueschen and Kremmer discloses the spraying device according to claim 10, wherein Kremmer discloses the detecting device is adapted to detect a cornering (Kremmer: par. 36 describes changing direction, which correspond to cornering), and Grotelueschen discloses the dispensing quantity controller (60, Grotelueschen) is adapted to adapt the dispensing quantity (par. 30) to spray liquid of grouped or all of the nozzles of the detected curves.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gresch (US 20180220638 ) in view of Grotelueschen (US 20170027103), further in view of Sullivan (US 20160175869).
Regarding claim 9, Gresch, as modified, discloses the spraying device according to claim 1, wherein the dispensing quantity controller (60, Grotelueschen) is adapted to convert the adaptation of the dispensing quantity to spray liquid of the grouped or all of the nozzles (par. 30, Grotelueschen).
Gresch does not teach pulse width frequency modulation at the plurality of grouped or all of the nozzles.
However, Sullivan teaches a spraying device in the same field of endeavor, having the individual or sets of nozzles discharge rates being adjusted/adapted with boom movement (abstract) via pulse width frequency modulation of the nozzles that is known in the art (par. 14). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gresch and Grotelueschen to incorporate the teachings of Sullivan to utilize pulse width frequency modulation nozzles when adapting spray discharge with regard to boom movements and configuration. Doing so would improve versatility of the spraying device for applications in different terrains, different fluids, and different climates, as suggested by Sullivan in paragraph 5. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752